NUMBER 13-18-00646-CR

                                      COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                                  IN RE BENITO HINOJOSA


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria1
         Memorandum Opinion by Chief Justice Contreras2

        Relator Benito Hinojosa filed a petition for writ of mandamus in the above cause

seeking to compel the trial court to (1) grant relator’s motion for a record in forma pauperis,

and (2) order the court reporter and district clerk to furnish relator with the appellate record

at no cost to relator or his family. Relator has now filed a motion to dismiss this original

proceeding on grounds that it has been rendered moot.



        1 The Honorable Nelda V. Rodriguez, former Justice of this Court, did not participate in this decision

because her term of office expired on December 31, 2018. In accordance with the appellate rules, she was
replaced on panel by Justice Nora L. Longoria. See TEX. R. APP. P. 41.1(a).
        2 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); Id.
R. 47.4 (distinguishing opinions and memorandum opinions).
       The Court, having examined and fully considered this original proceeding and the

motion to dismiss, is of the opinion that this original proceeding has been rendered moot.

See Jack v. State, 149 S.W.3d 119 n.10 (Tex. Crim. App. 2004) (“A case becomes moot

on appeal when the judgment of the appellate court can no longer have an effect on an

existing controversy or cannot affect the rights of the parties.”); Chacon v. State, 745
S.W.2d 377 (Tex. Crim. App. 1988) (noting that “generally a cause, issue or proposition

is or becomes moot when it does not, or ceases to, rest on any existing fact or right”).

Accordingly, we grant the motion to dismiss and we dismiss this original proceeding and

all pending motions as moot.

                                                              DORI CONTRERAS
                                                              Chief Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 17th
day of January, 2019.




                                            2